Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.

 					Status of Claims
2. 	Claims 1, 7, 13 and 19 have been amended. Claim 20 is added.  Accordingly, claims 1 -20 are pending in the application, of which claims 1, 7 and 13 are in independent form and these claims fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7-9, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebel et al. (US Patent No. 10,572,245 B1 – herein after Doebel) in view of Suarez et al. (US Pub. No. 2021/0042108 A1 – herein after Suarez).

Regarding claim 1. 
Doebel discloses 
A method for cause analysis of configuration exceptions during the execution of computer programs on a computer (preparing version discrimination signatures for programs based on the analysis of development environment artifacts (e.g., software builds containing executable/compiled versions of the programs …the context of defect remediation…builds of the long-running program may be known to contain one or more defects – See Col. 2, lines 55-67 and Col. 3, lines 1-29), the method comprising: 
executing an object code of a first program on the computer, the object code built before execution (A given build 114 may comprise one or more compiled or executable files, which may also be referred to as object files, with the contents of each file comprising one or more sections organized according to a particular file formatting standard in use (such as ELF (executable and linkable format), PE (portable executable format), or the like) – See Col. 6, lines 47-67.  All of the execution platforms where an instance of the long-running program may be present, a run-time signature corresponding to the one or more portions of object code selected at the development environment may be obtained); 
extracting exception information  associated with a configuration exception (The effort to identify which specific execution platforms 152 are affected by one or more defects such as defect D12 – See Col. 7, lines 44-65.  Determine that a defect corresponding to a particular long-running program deployed at various platforms has been detected – See Col. 3, lines 43-55), the configuration exception occurring during execution of the object code of the first program on the computer (the signature-based scheme for version determination of a running program may be implemented at least in part to help identify the execution platforms at which a defect-containing version of the program may be running – See Col. 14, lines 2-9); and 
looking up a set of possible causes from a knowledge base (Such techniques may be especially useful in the context of defect remediation – See Col. 3, lines 14-16. A "hot patch" technique may be used to modify the contents of the in-memory representation to remedy the defect in some cases – See Col. 5, lines 6-11), 
wherein looking up the set of possible causes is based on context information related to the first program (the context of defect remediation…since some of the builds of the long-running programs may be known to contain one or more defects, while subsequent builds may include fixes or "patches" for the defects – See Col. 3, lines 13-18), wherein the context information includes changes recorded from a timestamp of a last successful execution of the program (updates to the long-running programs may be required at various points in time, e.g., due to the identification of defects and corresponding fixes.  Many new software builds of the long running programs may be developed over time, representing functional enhancements, support for newer hardware, defect removals – See col. 1, lines 25-42. The term "long-
Doebel does not disclose
wherein the context information is augmented by one or more time-dependent tags.
Suarex discloses 
wherein the context information is augmented by one or more time-dependent tags (a tag may be created with the label "latest version." In this example, at an initial time (time t.sub.1), a set of container images, including the initial version 346A may be tagged as the "latest version." At the next time (time t.sub.2), another set of container images, including the second version 346B, may be updated (e.g., per request from the customer uploading the other set of container images) to be the "latest version." – See paragraph [0052]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Suarex’s teaching into Doebel’s invention because incorporating Suarex’s teaching would enhance Doebel to enable to create tag 

Regarding claim 2, the method of claim 1, 
Doebel discloses
wherein the context information comprises at least one of characteristic of an execution environment where the first program is executed (runtime version discrimination signature match/does not match – See Fig. 1, Col. 8, lines 33-43), characteristic of a development environment applied to generate the first program, or code of the first program (operations which may be performed to obtain a version discrimination signature using an executable file generated in a development environment – See Col. 2, lines 1-4.  Uniquely identifying the versions of long-running programs using signatures derived from selected subsets of object files are described – See Col. 2, lines 55-65).

Regarding claim 3, the method of claim 1, 
Doebel discloses
wherein the context information comprises change information, the change information describing at least one change carried out on the execution (R-VDSs may be generated periodically according to a schedule (e.g., once every T hours, or after every N invocations of the service for which the LRP is being used), so that the version manager is able to maintain updated records indicating which specific versions 

Regarding claim 7. 
Doebel discloses 
 A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured to: 
execute an object code of a first program on a computer, the object code built before execution (A given build 114 may comprise one or more compiled or executable files, which may also be referred to as object files, with the contents of each file comprising one or more sections organized according to a particular file formatting standard in use (such as ELF (executable and linkable format), PE (portable executable format), or the like) – See Col. 6, lines 47-67.  All of the execution platforms where an instance of the long-running program may be present, a run-time signature corresponding to the one or more portions of object code selected at the development environment may be obtained); 
extract exception information associated with a configuration exception (The effort to identify which specific execution platforms 152 are affected by one or more defects such as defect D12 – See Col. 7, lines 44-65.  Determine that a defect corresponding to a particular long-running program deployed at various platforms has been detected – See Col. 3, lines 43-55), the configuration exception occurring during execution of the object code of the first program on the computer (the defect-containing version of the program may be running – See Col. 14, lines 2-9); and 
retrieve a set of possible causes from a knowledge base (Such techniques may be especially useful in the context of defect remediation – See Col. 3, lines 14-16), wherein retrieving the set of possible causes is based on context information related to the first program (since some of the builds of the long-running programs may be known to contain one or more defects, while subsequent builds may include fixes or "patches" for the defects – See Col. 3, lines 13-18 and Fig. 1), 
wherein the context information includes a version of software on the computer that was changed before execution of the first program (apparatus for uniquely identifying the versions of long-running programs using signatures derived from selected subsets of object files are described.  The term "long-running program", as used herein, may refer generally to any program which is expected, under normal operating conditions, to remain up and running across program updates--that is, a change to the version of a long-running program which is being used at a particular execution platform is typically performed without terminating the process(es) or threads of execution which collectively make up the program – See Col. 1, line 25-42), 
Doebel does not disclose
wherein the context information is augmented by one or more time-dependent tags.
Suarex discloses 
wherein the context information is augmented by one or more time-dependent tags (a tag may be created with the label "latest version." In this example, at an initial time (time t.sub.1), a set of container images, including the initial version 346A may be tagged as the "latest version." At the next time (time t.sub.2), another set of container images, including the second version 346B, may be updated (e.g., per request from the customer uploading the other set of container images) to be the "latest version." – See paragraph [0052]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Suarex’s teaching into Doebel’s invention because incorporating Suarex’s teaching would enhance Doebel to enable to create tag with the label version and time in repositories and time as suggested by Suarez (paragraphs [0053]). 

Regarding claim 8, recites the same limitations as rejected claim 2 above.
Regarding claim 9, recites the same limitations as rejected claim 3 above.

Regarding claim 13. 
Doebel discloses 
A system for cause analysis of configuration exceptions during the execution of computer programs (Fig. 11 and system.  Preparing version discrimination signatures for programs based on the analysis of development environment artifacts (e.g., software builds containing executable/compiled versions of the programs …the context of defect remediation…builds of the long-running program 
a memory (system memory 9020 – See Fig. 11); and 
a processor (processor 9010 – See Fig. 11), the processor communicatively coupled to the memory, the processor configured to: 
execute an object code of a first program, the object code built before execution (A given build 114 may comprise one or more compiled or executable files, which may also be referred to as object files, with the contents of each file comprising one or more sections organized according to a particular file formatting standard in use (such as ELF (executable and linkable format), PE (portable executable format), or the like) – See Col. 6, lines 47-67.  All of the execution platforms where an instance of the long-running program may be present, a run-time signature corresponding to the one or more portions of object code selected at the development environment may be obtained); 
extract exception information associated with a configuration exception (The effort to identify which specific execution platforms 152 are affected by one or more defects such as defect D12 – See Col. 7, lines 44-65.  Determine that a defect corresponding to a particular long-running program deployed at various platforms has been detected – See Col. 3, lines 43-55), the configuration exception occurring during execution of the object code of the first program (the signature-based scheme for version determination of a running program may be implemented at least in part to help identify the execution platforms at which a defect-containing version of the program may be running – See Col. 14, lines 2-9); and 
obtain a set of possible causes from a knowledge base (Such techniques may be especially useful in the context of defect remediation – See Col. 3, lines 14-16), 
wherein obtaining the set of possible causes is based on context information related to the first program (since some of the builds of the long-running programs may be known to contain one or more defects, while subsequent builds may include fixes or "patches" for the defects – See Col. 3, lines 13-18), wherein the context information includes a version of a development tool that was changed before execution of the first program (apparatus for uniquely identifying the versions of long-running programs using signatures derived from selected subsets of object files are described.  The term "long-running program", as used herein, may refer generally to any program which is expected, under normal operating conditions, to remain up and running across program updates--that is, a change to the version of a long-running program which is being used at a particular execution platform is typically performed without terminating the process(es) or threads of execution which collectively make up the program – See Col. 1, line 25-42.  Development environment (DE) 110, development tool), 
Doebel does not disclose
wherein the context information is augmented by one or more tags.
Suarex discloses 
wherein the context information is augmented by one or more tags (a tag may be created with the label "latest version." In this example, at an initial time (time t.sub.1), a set of container images, including the initial version 346A may be tagged as the "latest version." At the next time (time t.sub.2), another set of container images, 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Suarex’s teaching into Doebel’s invention because incorporating Suarex’s teaching would enhance Doebel to enable to create tag with the label version and time in repositories and time as suggested by Suarez (paragraphs [0053]). 

Regarding claim 14, recites the same limitations as rejected claim 2 above.
Regarding claim 15, recites the same limitations as rejected claim 3 above.

Regarding claim 20, the system of claim 13, 
Suarez discloses 
wherein the one or more tags include at least one time- dependent tag (a tag may be created with the label "latest version." In this example, at an initial time (time t.sub.1), a set of container images, including the initial version 346A may be tagged as the "latest version." At the next time (time t.sub.2), another set of container images, including the second version 346B, may be updated (e.g., per request from the customer uploading the other set of container images) to be the "latest version." – See paragraph [0052]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Suarex’s teaching into Doebel’s invention . 

4.	Claims 4-6, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebel and Suaez as applied to claims 1, 7 and 13 above, and further in view of Woulfe et al. (US Pub. No. 2018/0276103 A1 - art of record --herein after Woulfe).

Regarding claim 4, the method of claim 1,
 	Woulfe discloses
wherein looking up the set of possible causes comprises calculating a first similarity metric from the context information related to the first program (relevant data finder – See Fig. 1a, block 108) and further context information stored in the knowledge base and associated with a possible cause stored in the knowledge base (Metrics can be compared to determine the degree of similarity. The difference (positive or negative) between the different metrics can be determined. An appropriate algorithm such as addition can be applied to the metrics. - See paragraph [0021]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Woulfe’s teaching into Doebel’s and Suarez’s  inventions because incorporating Woulfe’s teaching would enhance Doebel and Suarez 

Regarding claim 5, the method of claim 4,
Woulfe discloses
wherein looking up the possible causes comprises calculating a second similarity metric from the extracted exception information (To find relevant bug data, the buggy code in the historical bug dataset 115 can be analyzed to detect similarities to the current code 116. In accordance with some aspects of the subject matter disclosed herein, historical bug data can be considered relevant when at least a specified threshold of similarity is reached - See paragraph [0043]) and 
further exception information stored in the knowledge base and associated with a possible cause stored in the knowledge base (A dataset of historical bug data can be constructed that can include historical data comprising the original buggy code (i.e., the code before the bug was corrected) and the corrected code (the bug fix) — 
See paragraph [0003]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Woulfe’s teaching into Doebel’s and Suarez’s inventions because incorporating Woulfe’s teaching would enhance Doebel and Suarez 

Regarding claim 6, the method of claim 4,
Woulfe discloses
wherein the exception information comprises a character string and calculating the first similarity metric comprises determining a string similarity (Chunk-by-chunk source code comparison can be used to determine the degree of similarity. A chunk is a string of a specified number of characters. The number of overlapping characters at each position in the string can be counted - See paragraph [0002]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Woulfe’s teaching into Doebel’s and Suarez’s inventions because incorporating Woulfe’s teaching would enhance Doebel and Suarez to enable compare a string to determine the degree similar metrics as suggested by Woulfe (paragraph [0050]).

Regarding claim 10, recites the same limitations as rejected claim 4 above.
Regarding claim 11, recites the same limitations as rejected claim 5 above.
Regarding claim 12, recites the same limitations as rejected claim 6 above.
Regarding claim 16, recites the same limitations as rejected claim 4 above.
Regarding claim 17, recites the same limitations as rejected claim 5 above.
Regarding claim 18, recites the same limitations as rejected claim 6 above.

5.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebel and Suarez as applied to claim 13 above, and further in view of Smith et al. (US Pub. No. 2020/0097389 –art of record – herein after Smith).

Regarding claim 19, the system of claim 16,
Smith discloses
wherein the development tool is not present on the system (programming environment 300 including editor 302 and interface 304 is not present on the programming co-pilot system - See Fig. 3. A programming environment may include an editor 302 and an interface 304. The editor 302 may provide for the developing, such as writing and editing, of source code 310. The interface 304 may present a human viewable or usable interface for using the editor 302. For example, the interface 304 may comprise a graphical user interface. Many different kinds of editor 302 may be used such as an integrated development environment (IDE), text editor, or command line. In some embodiments, an IDE such as Eclipse, Sublime, Atom, or Visual Studio may be used - See paragraph [0045].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Smith’s teaching into Doebel’s and Suarez’s inventions because incorporating Smith’s teaching would enhance Doebel and Suarez to enable to provide and edit in a programming environment. The programming environment may allow interactive editing of the source code by a user, such as a programming.as suggested by Smith (paragraph [0045]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright, SR. (US Pub. No. 2015/0088834 A1) discloses a computer-implemented method for using tags to manage software across a product life cycle, including storing by a server computer (i) a tag prototype database and (ii) a tag instance database, the method including the steps of creating a tag for a client software component, storing the tag in the tag instance database – See Abstract and specification for more details.
Miskelly et al. (US Pub. No. 2017/0116108 A1) discloses the disassembly includes a sequence of assembly instructions including an instruction Y at which an exception or other event of interest occurred and at least five assembly instructions that precede Y. An assembly instruction X is located for which a mapping is known between a storage location accessed in instruction X and a symbolic name SYM_X for that storage location, where data flow and/or control flow leads from instruction X to instruction Y – See Abstract and specification for more details.
Benoit Cornu (Automatic Analysis and Repair of Exception Bugs for Java Programs, 2016) discloses thesis focuses on bug fixing and resilience in the context of exceptions. Exceptions are programming language constructs for handling errors. They are implemented in most mainstream programming languages and widely used in practice – See page 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.